Citation Nr: 0601895	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION


The veteran had active service from October 1992 to November 
1999.

This appeal arises from an April 2002 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
bilateral hearing loss.

In February 2003, the veteran requested a hearing before a 
Member of the Travel Board.  The RO scheduled a hearing for 
July 2003.  In June 2003, the RO received a letter from the 
veteran requesting that his hearing be cancelled.  There are 
no subsequent requests for hearings in the claims file.  The 
case was before the Board in February 2004 at which time the 
case was remanded for additional development.


FINDINGS OF FACT

There is no competent evidence of record that the veteran 
manifests current right and/or left hearing loss disability 
per VA standards.


CONCLUSION OF LAW

Right and left ear hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he manifests current hearing loss 
disability in both ears that was first manifest in service, 
and is causally related to in-service noise exposure.  He 
reports working near jet engines during his 7 years of 
service as an aerospace propulsion jet engine journeyman.  He 
reports that decreased hearing acuity was measured during 
service, and recalls being referred for further evaluation 
during active service due to concerns of demonstrated hearing 
loss.  He also indicates that hearing loss was detected upon 
a December 2000 employment examination.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. §1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Under VA 
regulations, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The Board has carefully reviewed the entire record, and finds 
that the veteran has not met his initial burden of proof of 
presenting competent evidence of a current disability.  The 
veteran's service medical records clearly document medical 
opinion that he manifested early noise induced hearing loss 
secondary to jet engine exposure.  He was required to wear 
double protection while on the flight line.  He was provided 
a physical profile of "2" on his PULHES classification in 
October 1999.  A November 1999 audiogram just prior to 
discharge measured right ear hearing acuity as 20, 10, 5, 0, 
and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His left ear hearing acuity was measured as 
15, 5, 0, 0, and 5 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  There was a measured hearing 
acuity of 60 decibels at 6000 Hertz for the right ear. 

In August 2000, the veteran was provided a VA audiology 
examination to determine whether a hearing loss disability 
existed per VA standards.  At that time, he reported 
difficulty with understanding speech in crowds or with 
speakers not facing him.  He also had some problems with 
listening on the phone.  He indicated exposure to jet 
aircraft engines, generators and small turbine engines during 
his active service from 1992 to 1999.  He had six months of 
noise exposure with Pridor National Aircraft Company 
following his discharge.  An audiometric examination 
demonstrated right ear hearing acuity of 15, 15, 15, 5, and 5 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His left ear hearing acuity was measured as 
10, 10, 5, 0, and 5 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  He had word recognitions scores of 
100% bilaterally.  There is no competent medical evidence of 
record establishing hearing loss disability per VA standards.

Based upon the above, the Board must find that there is no 
competent medical evidence establishing that the veteran 
manifests right and/or left ear hearing loss disability per 
VA standards.  In so finding, the Board accepts as credible 
the veteran's complaint of decreased hearing acuity in 
service which is supported by in-service medical opinion that 
he manifested early noise induced hearing loss secondary to 
jet engine exposure.  His in-service audiometric findings 
were significant for significant decreased hearing acuity in 
the right ear at 6000Hertz.  The criteria of 38 C.F.R. 
§ 3.385, however, provides regulatory limits governing the 
establishment of service connection for impaired hearing with 
the intended effect to establish a department-wide rule for 
making determinations regarding service connection for 
impaired hearing.  59 Fed. Reg. 60560 (Nov. 25, 1994).  For 
purposes of establishing service connection, the Board is 
limited to reviewing audiometric findings in the frequencies 
of 500, 1000, 2000, 3000, and  4000 Hertz or reviewing speech 
recognition scores using the Maryland CNC Test.

Neither the in-service audiograms nor the VA audiometric 
findings in August 2000 demonstrate the existence of current 
hearing loss disability per VA standards.  The veteran's 
reported symptoms of decreased hearing acuity are credible, 
but his lay belief as to a current hearing loss disability 
holds no probative value in this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) 
(2005).  The only probative evidence concerning the existence 
of hearing loss per VA standards consists of the audiometric 
test results of record.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1993).  Should the veteran exhibit hearing 
loss that meets the regulatory definition of hearing loss set 
forth above at some point in the future, he certainly has the 
right to submit a reopened claim for service connection.  As 
discussed above, the doctrine of the benefit of the doubt is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002).  Accordingly, the Board must deny the claim for 
service connection for bilateral hearing loss.

In so holding, the Board has carefully reviewed the record to 
ensure compliance with the notice and assistance provisions 
of the Veterans Claims Assistance Act (VCAA) of 2000.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veteran's Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that post-adjudicatory RO letters 
dated February 24, 2004, August 24, 2004 and March 11, 2005, 
as well as the rating decision on appeal, the statement of 
the case (SOC) and the supplemental statement of the (SSOC), 
told him what was necessary to substantiate his claim.  In 
fact, the rating decision on appeal, the SOC and the SSOC 
provided him with specific information as to why his claim 
was being denied, and of the evidence that was lacking.

The letters cited above also satisfied the elements of (2) 
and (3) by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The August 24, 2004 RO letter advised him "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains your claim, please 
send it to us."  Additionally, the August 2005 SSOC provided 
cited the language of 38 C.F.R. § 3.159 in full.

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In reviewing the case, there is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to support his 
claim or affected the essential fairness of the adjudication 
of the claim.  See Mayfield, 19 Vet. App. 103 (2005).  
Furthermore, the RO's letters dated August 2004 and March 
2005 specifically advised the veteran of pertinent 
outstanding information that may be deemed necessary to 
substantiate the claim, and the relative duties on the part 
of himself and VA in obtaining that evidence.  The veteran 
has failed to respond.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and all available VA 
treatment notes.  In this case, the veteran alleges that his 
former employer, Diamond Offshore Drilling, Inc., diagnosed 
him with hearing loss disability in approximately December 
2000.  In April 2004, he advised the RO that he was unable to 
obtain his medical records.  Thereafter, the RO specifically 
advised the veteran in letters dated August 2004 and March 
2005 that VA would attempt to obtain such records on his 
behalf, but that he needed to return an enclosed 
authorization form to allow VA assistance.  The veteran has 
not returned that authorization form, and has failed in his 
duty to assist in the development of his claim.  It is a 
well-settled principle that a claimant must cooperate by 
providing information within his/her control, and that he/she 
cannot passively wait for assistance in circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  He previously indicated to the RO in 
February 2003 that he was not aware of any additional 
information and/or evidence capable of substantiating his 
claim.  

VA also obtained medical examination as deemed necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  That 
examination report, dated August 2000, is adequate for rating 
purposes.  The veteran's representative has argued that the 
examination report is outdated, and that the veteran likely 
has worsened hearing since that time.  The time lapse since 
the last examination does not render the August 2000 
audiometric examination as inadequate for rating purposes.  
VAOPGCPREC 11-95 (Apr. 7, 1995).  Upon careful review of the 
claims folder, the Board finds no competent evidence of 
record suggesting that hearing loss disability has 
appreciably worsened since August 2000.  The Board also takes 
into consideration that the audiometric and speech 
recognition testing in August 2000 demonstrated findings well 
short of those required for a determination of a current 
hearing loss disability.  As indicated above, service medical 
records established the existence of early hearing loss based 
upon audiometric findings in the 6000 Hertz frequency that 
cannot provide a basis for determining the existence of a 
hearing loss disability per the standards of 38 C.F.R. 
§ 3.385.  The reported results of a measurable hearing loss 
on an employment examination taken only several months after 
the VA examination does not invalidate the August 2000 
audiometric findings as not being reflective of the current 
state of disability as measurable hearing loss in the 6000 
Hertz frequency was previously established.  As such, the 
Board finds no basis for a new examination.  VAOPGCPREC 11-95 
(Apr. 7, 1995).  The lay and medical evidence of record, in 
its totality, provides the necessary information to decide 
the case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 4.2 (2005).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


